Citation Nr: 1731887	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  02-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pain in the major joints, to include as secondary to a service-connected back disability. 

2.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected back disability. 

3.  Entitlement to an increased disability rating in excess of 20 percent for myofascial back pain syndrome. 


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's disability rating for myofascial back pain syndrome to 20 percent. Subsequently, in a March 2003 rating decision, the RO denied service connection for pain in the major joints, and a heart condition.  

It is important to note the protracted procedural history of this case.  That is, the Board initially reviewed these claims in May 2005 denying the increase rating claim for myofascial back pain, as well as remanding the service connection claims for major joint pain and heart condition.  The Veteran subsequently appealed the denied claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2007, The Court vacated the Board's denial and remanded the issue for readjudication consistent with the parties' Joint Motion for Remand (JMR).  Pursuant to the JMR, the Board remanded the claim for increase rating for myofascial back pain in September 2007 to obtain a VA examination. 

Subsequently, after compliance with the Board's remand directives, the claims were returned to the Board for appellant review.  Thereafter, in September 2009, the Board denied all the claims noting that the Veteran failed to appear for scheduled VA examination.  The Veteran again appealed the decision to the Court, which vacated the Board's denial and remanded the claims for readjudication consistent with the parties JMR in November 2010. 

In November 2011, the Board once again remanded the issues on appeal to afford the Veteran another VA examination.  The Veteran did not appear at the scheduled VA examination, and the RO denied the claims by way of Supplemental Statement of the Case issued in January 2012.  The case was again certified to the Board for review.  Upon review, the Board found that that the evidence of record was unclear as to whether the Veteran received notification that he had been scheduled for VA examinations.  In light of this finding, the Board again remanded the claim for further development in April 2012.  Since that time, the Veteran was given a VA examination in accordance with the Board's remand directives in July 2015 and an additional opinion was obtained in August 2015. Unfortunately, another remand is necessary before the Board can adjudicate the claims.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims.  

A. Pain in the major joints

The Veteran underwent a VA examination in July 2015 to ascertain whether his pain in the major joints is due to his service-connected back disability.  The examiner remarked that the diagnosis for all of the joints examined was unclear and that the Veteran's joint pain maybe due to rheumatoid arthritis, fibromyalgia, gout or osteoarthritis, but a rheumatological work-up or visit to a specialist is necessary to make a definitive diagnosis.  The examiner did not provide a nexus opinion applying the proper legal standard other than cursorily stating that the Veteran's pain in the major joints is not related to his back condition when evaluating the impact of his disability on his ability to obtain employment.  The Board finds this medical opinion inadequate as the examiner was unable to offer diagnosis or complete rational to support the conclusion that his major joint pain is related to his back disability.    

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because July 2015 examiner did not provide an opinion that offer an adequate rational, a remand is necessary.

Furthermore, a medical opinion of record from August 2015 concurs with the July 2015 examiner that the etiology of the Veteran's joint pain cannot be determined without rheumatologist or orthopedist.  Based on this evidence, the Board finds that a remand is necessary before adjudicating this claim.   

B. Heart Disorder

With respect to the secondary service connection claim for a heart disorder, the July 2015 examiner found that the Veteran did not have a diagnosis of heart disorder.  The August 2015 examiner concurred that the Veteran does not have a history of heart condition.  In light of this finding both examiner did not provide a nexus opinion.  However, the August 2015 opinion notes that the Veteran has a history of his heart skipping beats and fluttering when he gets back muscle spasms and he has a history of heart murmur. Furthermore, the Board notes that the Veteran's private treatment record from December 2010 document diagnosis of chronic palpitations.  Based on this evidence it is unclear as to whether the Veteran has a heart disability that is attributable to his back disability.  Therefore, a remand is necessary to obtain a supplemental medical opinion that clarifies the diagnosis of the Veteran's condition and provide an adequate nexus opinion. 

C. Myofascial Back Pain Syndrome

As previously noted, the Board remanded the claim for increase rating for myofascial back pain syndrome in April 2012.  At that time, the Board directed the RO to schedule a VA examination to determine the current severity of the Veteran's condition.  In the remand directives, the Board asked the examiner "to note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire cervical and lumbar spine, and of unfavorable ankylosis of his entire spine."   Review of the July 2015 VA examination reflects that the examiner did not comply with this remand directive.  The August 2015 examiner was unable to comment on whether there is ankylosis by just reviewing the medical evidence, as such finding was not noted during the examination. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the above, an additional VA examination is necessary to determine the current severity of the Veteran's back condition. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA medical records.

2. Send the Veteran a letter advising him that he can seek treatment from rheumatologist or orthopedist to get a diagnosis of his major joint pain. 

3. After completing directive #1-#2, schedule the Veteran for a VA examination with a rheumatologist or orthopedist to determine the etiology of his pain in the major joints.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

A. Is the Veteran's pain in the major joints at least as likely as not (a 50 percent or greater probability) etiologically related to his military service?  

B. In the alternative, consider whether the Veteran's pain in the major joints is at least as likely as not (50 percent or greater probability) caused by the his back disability; and

C. Whether it at least as likely as not (50 percent or greater probability) that the Veteran's back disability aggravated his pain in the major joints. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

4. After completing directive #1, the claims file should be returned to the examiner that provide the August 2015 opinion, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following questions:

 Does the Veteran have a heart disability?

The examiner is asked to comment on whether the Veteran's complaint of his heart skipping a beat and fluttering during back muscle spasm constitutes a heart condition. 

Also, the examiner's attention is drawn to the December 2010 private treatment records that reflect diagnosis of palpitation  

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

5. After completing directive #1, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his myofascial back pain syndrome.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail. Specifically, the examination report should contain a detailed account of all symptoms associated myofascial back pain syndrome.

The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Also, the examiner should identify any neurological pathology related to the service-connected back disability (including the nerves involved) and fully describe the extent and severity of those symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's lumbar spine, and of unfavorable ankylosis of his entire spine.

6. After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).







